Citation Nr: 0107856	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  95-09 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of right tibia and fibula fractures with lateral 
instability of the right knee, currently evaluated as 20 
percent disabling for symptoms of moderate lateral 
instability and 10 percent disabling for arthritis with 
limitation of motion.

2.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right ankle.  

3.  Entitlement to an evaluation in excess of 20 percent for 
residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1948 to October 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that in an August 1997 statement, the veteran 
requested that VA replace his dentures because VA extracted 
his teeth and his current dentures did not fit properly.  
This matter is referred to the RO for any appropriate action.  

Finally, the Board notes that in a May 1998 rating decision, 
the RO, in pertinent part, continued a 30 percent evaluation 
for a service-connected major depressive disorder, continued 
a 20 percent evaluation of service-connected degenerative 
disc disease and degenerative joint disease of the 
lumbosacral spine, granted entitlement to individual 
unemployability, and established eligibility for Dependent's 
Educational Assistance.  The veteran has not filed a notice 
of disagreement as to those determinations.  



REMAND

A review of the record reflects that in his January 1994 
substantive appeal, the veteran requested a hearing before a 
Member of the Board.  In July 1995, a RO hearing was held; 
but the veteran's request for a hearing before a Member of 
the Board was not withdrawn or discussed at that hearing.  In 
a December 1998 letter to the veteran, the RO informed him of 
the availability of videoconference hearings with a Member of 
the Board and requested clarification as to the type of Board 
hearing sought by the veteran.  In January 1999, the RO 
received a form signed by the veteran.  On that form, the 
veteran indicated that he did want to appear for a Board 
hearing and he stated that he would appear at the RO for a 
personal hearing before a RO officer.  The record reflects 
the veteran was scheduled for an RO hearing in January 2000.  
However, in December 1999, the RO sent a letter to the 
veteran canceling the RO hearing scheduled for January 2000 
and indicating that a new hearing would be scheduled.  

In a May 2000 letter to the veteran, the RO again requested 
clarification as to the type of Board hearing sought by the 
veteran.  The letter stated that if the RO did not hear from 
the veteran, he would be scheduled for the next regular 
Travel Board hearing.  The file reflects no response was 
received from the veteran.  The veteran has not been afforded 
a hearing before a Member of the Board.  Thus, a remand of 
these claims for the scheduling of a hearing before a Member 
of the Board is necessary to ensure full compliance with due 
process requirements.  

The Board also notes that the issues on appeal address 
applications for increased evaluations of service-connected 
disabilities.  The record reflects that the veteran was last 
afforded a VA examination of those disabilities in October 
1997.  Thus, the Board is of the opinion that additional 
development of the record is needed in order to enable the 
Board to render a final determination of those issues.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Finally, the Board notes that in August 1997, the veteran 
filed a notice of disagreement as to the August 1997 rating 
decision, which reduced the assigned evaluation for service-
connected prostate cancer from 100 percent to noncompensable.  
In a May 1998 rating decision, the RO determined that a 20 
percent evaluation was warranted for service-connected 
prostate cancer.  However, the RO has not issued a statement 
of the case as to this issue in response to the veteran's 
notice of disagreement.  Accordingly, the Board is required 
to remand this issue to the RO for the issuance of a 
statement of the case.  See Manlicon v. West, 12 Vet. App. 
238 (1999) (The notice of disagreement initiated review by 
the Board of the RO's denial of the claim and bestowed 
jurisdiction on the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999); the Board should have 
remanded the issue to the RO for the issuance of a statement 
of the case).  

Accordingly, these issues are REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
the veteran for the service-connected 
disabilities at issue since 1997.  After 
securing the necessary permission from 
the veteran, copies of any available 
records that are not already of record 
should be obtained and associated with 
the claims folder.

2.  The veteran should be afforded a VA 
specialist examination of his right 
leg/knee and right ankle to determine the 
current nature and severity of these 
service-connected disabilities.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report.  All necessary tests 
and studies should be performed and all 
findings must be reported in detail.  The 
examiner is requested to identify the 
current nature and severity of the 
veteran's service-connected right tibia 
and fibula fractures with lateral 
instability of the right knee and of the 
service-connected traumatic arthritis of 
the right ankle.  In regard to the right 
knee, the examiner should provide an 
opinion as to whether the right knee 
instability is best described as slight, 
moderate, or severe.  In regard to the 
right ankle, the examiner should provide 
an opinion as to whether any limitation 
of motion is best described as moderate 
or marked.  

The examiner is also requested to 
specifically comment upon the extent, if 
any, to which pain, supported by adequate 
pathology and evidenced by visible 
behavior of the veteran results in 
functional loss in the right knee and/or 
the right ankle.  The examiner should 
carefully elicit the veteran's subjective 
complaints concerning both the right knee 
and the right ankle and offer an opinion 
as to whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints as to 
each disability, including but not 
limited to, weakness, pain, and loss of 
sensation.  The examiner should also make 
a specific determination as to whether 
each of the veteran's subjective 
complaints is related to his service-
connected traumatic arthritis of the 
right ankle and/or the residuals of right 
tibia and fibula fractures with lateral 
instability of the right knee.

Finally, the examiner should comment on 
whether the veteran's service-connected 
residuals of right tibia and fibula 
fractures with lateral instability of the 
right knee and traumatic arthritis of the 
right knee cause weakened movement, 
excess fatigability, and incoordination.  
The examiner should comment on the 
severity of these manifestations and 
their effect on the veteran's daily life.  
All such information and opinions, when 
obtained, should be made a part of the 
veteran's claims file.  A complete 
rationale for any opinion expressed must 
be provided.

3.  The RO should schedule a hearing for 
the veteran at the Oakland, California, 
RO before a Traveling Member of the 
Board.  Notice of the scheduled hearing 
should be mailed to the veteran at his 
most recent address of record.  A copy of 
the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record.

4.  The issue of entitlement to an 
increased evaluation for residuals of 
prostate cancer is remanded to the RO for 
the issuance of a statement of the case.  
Should a timely substantive appeal be 
received as to the issue of entitlement 
to an increased evaluation for residuals 
of prostate cancer, all appropriate steps 
should be taken to prepare the case for 
appellate review.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





